        Case 6:21-cv-00057-ADA Document 574 Filed 03/10/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TEXAS
                                 WACO DIVISION


VLSI TECHNOLOGY LLC,                            §
           Plaintiff,                           §
                                                §                 W:21-CV-00057-ADA
                                                §
v.                                              §
                                                §
INTEL CORPORATION,                              §
          Defendant.                            §
                                                §
                                                §

                   ORDER DENYING DEFENDANT’S MOTION FOR
                       JUDGMENT AS A MATTER OF LAW

       On this day came on to be considered Defendant Intel Corporation’s Rule 50(A)

Motion for Judgement as a Matter of Law (D.I. 551) and the Court having now reviewed

said motion, supporting arguments during trial, and all other matters of record, finds that

said motion should be denied without prejudice. Accordingly, it is therefore,

       ORDERED that Defendant Intel Corporation’s Rule 50(A) Motion for Judgment as a

Matter of Law is hereby DENIED WITHOUT PREJUDICE.


IT IS SO ORDERED.

SIGNED this 10th day of March, 2021.



                                                    ________________________________
                                                    ALAN D ALBRIGHT
                                                    UNITED STATES DISTRICT JUDGE
